Citation Nr: 1817066	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  09-03 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for fibromyalgia. 


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1992 to November 1997.

This case comes before the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This claim was previously before the Board in May 2016, at which time the Board denied service connection for fibromyalgia.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an October 2017 Memorandum Decision, the Court vacated and remanded the Board's denial of service connection for fibromyalgia.  Specifically, the Court held that the Board erred in relying on an inadequate December 2015 VA medical opinions, as the examiner's opinion was not based upon consideration of the Veteran's prior medical history and examinations.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the October 2017 Court Memorandum Decision, the Board finds the December 2015 VA examination to be inadequate, as the VA examiner's opinion was not based upon consideration of the Veteran's correct prior medical history and examinations.   Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision.").  Therefore, this claim must be remanded for a new examination.





Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his fibromyalgia.  The examiner is asked to opine as to whether it is as least as likely as not that the Veteran's fibromyalgia had its onset in service or is otherwise the result of an incident in service.  

The examiner is asked to take note that the Veteran was diagnosed with fibromyalgia in January 2000.  

The examiner should consider all evidence, including lay statements, medical records, and other medical opinions of record.  

2.  Readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


